Citation Nr: 0316378	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  96-24 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for residuals 
of chip fracture of the left ilium, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased evaluation 
for residuals of a chip fracture of the left ilium.  

The instant claim has been remanded in July 1997 and 
February 1999 for further development.  This case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a chip 
fracture of the left ilium is productive of no more than 
characteristic pain on motion. 

2.  The veteran's residuals of a chip fracture of the left 
ilium is not manifested by exceptional or unusual disability 
beyond that contemplated in the rating schedule. 


CONCLUSION OF LAW

The criteria for an increased evaluation for residuals of 
chip fracture of the left ilium have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F. §§ 3.321(b), 4.1, 
4.2, 4.7, 4.10, 4. 40, 4.45, 38 C.F.R. § 4.71a, Diagnostic 
Code 5294 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Chip Fracture of the left ilium 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. § 4.10 
(2002).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2002).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A March 1980 rating decision granted service connection and 
assigned a 10 percent evaluation under Diagnostic Code 5294 
for residuals of a chip fracture of the left ilium (formerly 
myosititis ossificans of the left ilium), effective November 
1979.  The 10 percent rating remains in effect and is now 
protected.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. 
§ 3.951(b) (2002).

In February 1995, the veteran filed a claim requesting an 
increased evaluation residuals of a chip fracture of the left 
ilium.  

The veteran underwent a VA orthopedic examination in 
March 1995.  He gave a history of injury in service when he 
was pinned between a truck and a trailer while in Korea.  He 
sustained a chip fracture of his left ilium.  He was 
substantially limited with respect to what he could do 
because of the pain on bending in any direction.  The 
location of the pain was reported to be in the low back and 
he related that he had stiffness in the morning such that he 
could barely walk until he had time to loosen up before the 
pain went away.  He related that the pain did not go away 
completely but did ease.  He also related that he could not 
drive more than 45 minutes without becoming very stiff.  
Physical evaluation revealed the veteran had normal 
musculature of the back with decreased lumbar curve noted.  
There was objective pain in motion with tenderness along the 
brim of the pelvis and below the brim of the pelvis over the 
muscles, bilaterally and centrally.  The bone chip was at the 
anterior brim of the left side of the pelvis where there was 
a visible 2.0 cm. scar and a slight irregularity of the brim 
of the pelvis.  The diagnoses was chronic low back, pelvic 
brim syndrome and possible lower lumbar degenerative 
arthritis.  

In January 1996, a medical statement was received from 
Adelina C. Flores, MD, in support of the veteran's claim.  
She related that the veteran had been her patient since 
March 1995, and she was treating him for arthritis of the 
hips and spine.  
Dr. Flores indicated that when the veteran was examined in 
November 1995, his major complaint was of the arthritis in 
his hips, which caused him to move very slowly with pain and 
he felt that the pain was causing him to be aggravated 
easily.  She also indicated that the veteran had related his 
injury of the left hip and left pelvis to an injury sustained 
in service.  She indicated that she felt that the severe 
arthritis pain the veteran was having was in his lower back 
and hips and was related to the injury he sustained in 
service.  

An undated Report of Contact was associated with the claims 
folder.  The examiner was asked to review the veteran's 
March 1995 VA examination report and was asked to indicate 
whether the current symptoms were secondary to the veteran's 
service-connected residuals of a chip fracture of the left 
ilium.  The examiner stated that the symptoms were not 
secondary to the service-connected residuals of the chip 
fracture of the left ilium.  

The veteran underwent VA examination in September 1997.  He 
complained of continuous pain on the left side of his left 
hip, left leg, and low back.  He stated he was in constant 
pain every day whether he was standing, sitting, lying down, 
driving. or bending.  Physical examination revealed that the 
veteran was unable to move the left hip in a circular manner 
about the femoral head in the acetabulum because of 
significant pain and tenderness.  The right hip was able to 
be moved more moderately without too much discomfort.  As far 
as the range of motion of the hip, the right hip showed 
flexion of 115 degrees, with pain at 90 degrees.  He had 
abduction of 35 degrees, external rotation of 35 degrees and 
internal rotation of 20 degrees.  The left hip showed flexion 
of 85 degrees, with significant pain at 50 degrees.  He 
accomplished abduction of 25 degrees, extension of 25 
degrees, external rotation of 20 degrees, and internal 
rotation of 0 degrees.  X-ray examination showed no fracture 
or dislocation of the hips, bilaterally.  There was  cortical 
bone abnormality over the lateral superior acetabulum area 
which could represent traumatic injury or etiology unknown.  
The diagnoses were residuals of fracture of the left ischium.  
Degenerative disc disease at L3-L3 associated with 
osteoarthritis and radiculopathy of the left lower extremity 
with dextroscoliosis was noted.  Of import was the examiner's 
statement that the veteran had osteoarthritis that was 
related to his service-connected injury, but that the chip 
fracture itself was not the cause of the entire problem, that 
the biggest problem appeared to be related to degenerative 
disc disease of L2-L3 with osteoarthritis and the 
radiculopathy of the left lower extremity.  As far as flare-
ups, the veteran was indicated to be in almost constant pain 
varying on a scale of 1 to 10 having pain from 4 to 6, and 
several times per week having a flare-up to a 10.  The 
examiner also indicated that both hips were decreased in 
motion from 25 to 40 percent of normal range of motion.  

Private treatment records dated from March 1995 to April 1999 
were also associated with the claims folder.  These records 
showed the veteran was treated for numerous disabilities, 
including complaints of pain in both of his hips.  

The veteran underwent VA examination in June 1999.  The 
veteran complained of continuous pain in the left hip as well 
as his low back and left lower extremity, posteriorly.  The 
examiner indicated that at the time of his 1997 examination, 
he denied loss of work from his job due to his disability.  
At the time of the June 1999 examination, the examiner stated 
that he was unaware of his present condition.  The examiner 
indicated that it was his opinion that it was as likely as 
not that the veteran's disc disease of the lumbar spine, with 
osteoarthritis, fracture of the left ilium with development 
of left hip arthritis, were all related to his service-
connected injury.  

The veteran underwent VA examination in September 1999.  It 
was noted that the veteran continued to complain of constant 
low back pain, and pain in his knees and hips.  He related 
that on a scale of 1 to 10, his hip pain was a 10, 
constantly.  He indicated that his knees were a 9 to 10, but 
not constantly, only occasional.  Physical examination 
revealed his left hip showed flexion of 100 degrees, 
abduction of 30 degrees, and extension of 10 degrees.  The 
examiner was able to rotate the head of the femur and 
acetabulum with moderate to severe discomfort.  The right hip 
flexion was 110 degrees, abduction of 45 degrees, and 
extension of 20 degrees.  The right femur was able to be 
rotated without much difficulty.  His lumbar spine had no 
fixed deformity, no postural abnormality, with moderate 
paravertebral muscle spasm.  He related that his lumbar spine 
had discomfort which was worse in the morning.  The veteran 
indicated that his left hip and lumbar spine exhibited 
constant pain.  Weightbearing and prolonged sitting 
aggravated his lumbar spine and his knees.  X-rays of the 
lumbosacral spine showed moderate scoliosis of the lumbar 
spine convex to the right with mild hypertrophic spurring at 
the entire spine with more on L3.  The left hip x-ray showed 
no bony abnormality present.  The diagnosis was degenerative 
disc disease L2/L3, chronic strain of the lumbar spine.  

A March 2002 VA MRI was associated with the claims folder.  
The MRI showed a normal left hip with incidental findings of 
an irregular defect in the lateral border of the ischial 
bone, possibly residuals of a previous injury.  

VA outpatient treatment records from December 2001 to 
April 2002, were associated with the claims folder and 
reviewed.  The records showed treatment for complaints of 
lumbar and left hip pain.  

The veteran underwent a July 2002 VA examination.  He 
complained of pain around his left hip, which increased about 
once a week and the increased pain lasted about one day.  
Physical examination revealed the veteran walked with a 
broad-based gait, with trouble getting up on his toes.  He 
walked on his heels fairly well.  Examination of the spine 
was forward bending of 15 degrees, extension of 5 degrees, 
and lateral bending of 10 degrees, bilaterally.  He had good 
deep tendon reflexes at the knees and the ankles.  Straight 
leg raising appeared negative, bilaterally.  He had 
tenderness over the lumbosacral spine, and a positive 
Trendelenburg's test on the left.  He had tenderness over the 
greater trochanter of the left hip.  Flexion of the left and 
right hips was from 0 degrees to 115 degrees.  There was no 
evidence of arthritic change on examination of the left hip.  
The pain to which he alluded was in the area of the gluteal 
muscles origin, around the left ilium.  The symptoms of which 
he complained of related to weakness of the gluteal muscles 
on the left, and very probably nerve root compression which 
accompanied the back injury that he had in service.  

The veteran's residuals of a chip fracture of the left ilium 
does not warrant an increased evaluation.  

The veteran is evaluated under DC 5294, sacro-iliac injury 
and weakness.  In order to warrant a 10 evaluation, 
characteristic pain on motion, must be shown.  Muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted when 
lumbosacral strain is severe; with listing of the whole spine 
to opposite side; positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

In this case, the veteran has complained of continuous pain 
of the left ilium.  Although he has complaints of pain and 
other symptomatology shown, it is not related to his service-
connected residuals of the fracture of the left ilium.  He 
has low back symptomatology and complaints, for which he is 
already service-connected and in receipt of a 40 percent 
rating.  He has had paravertebral muscle spasm, however, that 
is related to his lumbar spine disability.  He had been rated 
for a 10 percent evaluation for his left ilium disability for 
more than 20 years and this rating is now protected.  

Additional impairment during exacerbations, or flare-ups, of 
the veteran's residuals of a chip fracture of the left ilium 
has not been demonstrated.  There is no medical evidence to 
show that any other symptom, including weakness or 
incoordination, results in additional functional impairment 
to a degree that would support a higher rating under the 
criteria of 38 C.F.R. §§ 4.40, 4.45; DeLuca.  Specifically, 
the veteran's symptoms have not resulted in additional flare-
ups of the left ilium, as he has related that his 
symptomatology is continuous.  Therefore, an increased rating 
is not warranted in this regard.  

Finally, the RO has considered whether referral was warranted 
for consideration of an extraschedular evaluation.  In 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability may be approved, provided 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2002).  In this case, there 
is no evidence that the residuals of a chip fracture of the 
left ilium has caused marked interference with employment 
(i.e., beyond that contemplated in the schedular 
evaluations), has necessitated frequent periods of 
hospitalization, or otherwise has rendered impracticable the 
application of the regular schedular standards.  The veteran 
testified that his work was affected by his chip fracture of 
the left ilium, but that he was unable to miss work because 
of his family obligations.  There has been no evidence of 
hospitalization for his residuals of a chip fracture of a 
left ilium condition.  In the absence of evidence of such 
factors, there is no basis for referral to appropriate 
authority for consideration of an extraschedular evaluation.  
Further, there is a higher schedular evaluation available 
under DC 5294, should the disability meet the rating criteria 
for such higher evaluation.  There is no evidence that the 
schedular criteria are inadequate to evaluate the veteran's 
disability.  38 C.F.R. § 3.321(b)(1).

Based on the foregoing, the impairment resulting from the 
veteran's service-connected residuals of a chip fracture of 
the left ilium is adequately compensated by the 10 percent 
schedular rating now assigned.  Therefore, an increased 
rating is not warranted.  

II.  VCAA Considerations 

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002), which became effective on November 9, 2000.  The 
VCAA redefines VA's duty to assist and enhances the duty to 
notify claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran has been specifically 
notified of the provisions of the VCAA, including letters in 
July 2002 and May 2003.  Notice from the RO has informed him 
of what assistance VA would provide, what was needed from 
him, and the time limits associated with his claim.  Various 
VA notices and communications, such as the rating decision, 
the statement of the case, several supplemental statements of 
the case, and two Board remands, informed the veteran of the 
applicable laws and regulations needed to substantiate his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran has been examined in connection with this claim.  
Additionally, he has also had the opportunity to testify at a 
hearing regarding his claim.  He declined.  Therefore, the 
Board finds that VA has complied with all obligations to 
inform the veteran of the applicable laws and regulations and 
with all duties to assist the veteran in the development of 
the issues discussed above.  Thus, a remand for further 
technical compliance with the provisions of the VCAA is not 
necessary.  


ORDER

An increased rating for residuals of a chip fracture of the 
left ilium is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

